
	
		I
		111th CONGRESS
		1st Session
		H. R. 3832
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services,
			 Armed Services,
			 Ways and Means, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance the effectiveness of United States diplomatic
		  efforts with respect to Iran by expanding economic sanctions against Iran to
		  include refined petroleum, require the Secretary of Defense to develop and
		  maintain viable military options to prevent the successful development or
		  deployment of a nuclear weapons capability by the Government of Iran, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Through Strength Act of
			 2009.
		2.Findings
			(a)Iranian support
			 for terrorismCongress finds the following:
				(1)On October 25,
			 2007, the Secretary of the Treasury designated under Executive Order 13224 (50
			 U.S.C. 1701 note; relating to designating and blocking assets of foreign
			 individuals and entities that commit, or pose a significant risk of committing,
			 acts of terrorism) the Islamic Revolutionary Guard Corps (IRGC)-Quds Force for
			 providing material support to the Taliban and other terrorist organization and
			 Iran’s state-owned Back Saderat as a terrorist financier.
				(2)In the 2008
			 Department of State Country Report, the Secretary of State determined that of
			 all state sponsors of terrorism, the Government of Iran is the most active
			 sponsor of terrorism, threatening peace in the Middle East and
			 Afghanistan.
				(3)According to the
			 State Department, despite its pledge to support the stabilization of Iraq, the
			 Government of Iran continues to provide lethal support, including weapons,
			 training, funding, and guidance, to Iraqi militant groups that target Coalition
			 and Iraqi forces and kill innocent Iraqi civilians.
				(4)Iranian-produced
			 advanced rockets, sniper rifles, automatic weapons, explosively formed
			 penetrators, and mortars have killed Iraqi and Coalition Forces as well as
			 civilians.
				(5)Iran has aided and
			 abetted groups certified by the United States Government as foreign terrorist
			 organizations for nearly 3 decades, including Lebanese Hezbollah, Hamas, and
			 the Palestinian Islamic Jihad.
				(6)In April 2008 the
			 Commanding General Multi-National Force-Iraq, General David H. Petraeus,
			 testified before the Committee on Armed Services of the House of
			 Representatives that Iran has fueled the violence in a particularly damaging
			 way, through its lethal support to the special groups operating
			 against coalition forces in Iraq.
				(7)United States
			 Ambassador to Iraq, Ryan C. Crocker, testified in April 2008 that Iran
			 continues to undermine the efforts of the Government of Iraq to establish a
			 stable, secure state by training criminal militia elements engaged in violence
			 against Iraqi security forces, coalition forces, and Iraqi civilians.
				(8)The Director of
			 the Central Intelligence Agency, General Michael V. Hayden, stated on May 30,
			 2008, that It is the policy of the Iranian government, approved at the
			 highest levels of that government, to facilitate the killing of American and
			 other coalition forces in Iraq. Period..
				(9)The Director of
			 Defense Intelligence Agency, Lieutenant General Michael D. Maples, stated in
			 his March 10, 2009, testimony before the Senate Armed Services Committee,
			 Iran continues to provide money, weapons and training to some Iraqi Shia
			 militants despite pledges by senior Iranian officials to stop such support. The
			 weapons include Explosively Formed Penetrators (EFPs) with radio-controlled,
			 remote arming and passive infrared detonators, mortars, rockets,
			 rocket-propelled grenades and launchers, small arms ammunition and
			 explosives..
				(b)Iran’s ballistic
			 missile fleet developments and testingCongress finds the
			 following:
				(1)The Government of
			 Iran continues to enhance the capabilities of its ballistic missile fleet,
			 holding United States interest in Southern Europe, the Persian Gulf region, and
			 South Asia at risk of an attack.
				(2)In September 2004,
			 the Government of Iran showed off its range of ballistic missiles at an annual
			 military parade, with the rockets draped in banners vowing to crush
			 America and wipe Israel off the map.
				(3)On October 25,
			 2007, the Secretary of State designated under Executive Order 13382 (50 U.S.C.
			 1701 note; relating to blocking property of weapons of mass destruction
			 proliferators and their supporters) two key Iranian entities of missile
			 proliferation concern, the Islamic Revolutionary Guard Corps (IRGC) and the
			 Ministry of Defense and Armed Forces Logistics. In addition, the Secretary of
			 the Treasury designated under Executive Order 13382 for proliferation
			 activities nine IRGC-affiliated entities and five IRGC-affiliated individuals
			 as derivatives of the IRGC, Iran’s state-owned Banks Melli and Mellat, and
			 three individuals affiliated with Iran’s Aerospace Industries
			 Organization.
				(4)The IRGC has been
			 outspoken about its willingness to proliferate ballistic missiles capable of
			 carrying weapons of mass destruction.
				(5)The IRGC’s
			 ballistic missile inventory includes missiles which could be modified to
			 deliver weapons of mass destruction. The IRGC is one of the primary
			 organizations of the Iranian regime tied to developing and testing the Shahab-3
			 missile. The IRGC attempted, as recently as 2006, to procure sophisticated and
			 costly equipment that could be used to support Iran’s ballistic missile and
			 nuclear programs.
				(6)Iranian Defense
			 Minister, Brigadier General Mostafa Mohammad Najjar, has stated that one of the
			 major projects of the Iranian Ministry of Defense and Armed Forces Logistics is
			 the manufacturing of Shahab-3 missiles, and that this project will not be
			 halted.
				(7)Michael McConnell,
			 then Director of National Intelligence, stated before the Senate Armed Services
			 Committee February 27, 2009, Iran continues to deploy ballistic missiles
			 inherently capable of delivering nuclear weapons, and to develop longer-range
			 missiles. I note again that two activities relevant to a nuclear weapons
			 capability continue: uranium enrichment that will enable the production of
			 fissile material and development of long-range ballistic missile
			 systems..
				(8)Iran test-fired
			 nine long-range and medium range missiles on July 9, 2008, and according to
			 Iranian state television, one of the missile systems was the Shahab-3, capable
			 of striking Israel.
				(9)Iran currently
			 possesses short-range ballistic missiles (SRBM), as well as medium-range
			 ballistic missiles (MRBM), capable of reaching much of the Middle East region,
			 including Israel, and reaching Turkey.
				(10)On April 5, 2009,
			 the President Barack Obama said, So let me be clear: Iran’s nuclear and
			 ballistic missile activity poses a real threat, not just to the United States,
			 but to Iran’s neighbors and our allies..
				(11)On February 3,
			 2009, the Government of Iran successfully launched its first satellite into
			 orbit—an act in direct violation of United Nations Security Council Resolution
			 1737, limiting Iran from missile activity.
				(12)Admiral Dennis C.
			 Blair, Director of National Intelligence, stated before the Senate Armed
			 Services Committee in March 2009, Space launch technology is no
			 different from military technology, and the Safir launch last month shows that
			 Iran is mastering the use of ballistic weapons..
				(13)Admiral Dennis C.
			 Blair, Director of National Intelligence, stated before the Senate Armed
			 Services Committee in March 2009, Militarily, Iran continues to
			 strengthen the three pillars of its strategic deterrence: surface-to-surface
			 missiles, long-range rockets and aircraft for retaliation; naval forces to
			 disrupt maritime traffic through key waterways; and unconventional forces and
			 surrogates to conduct worldwide lethal operations. Although many of their
			 statements are exaggerations, Iranian officials throughout the past year have
			 repeatedly claimed both greater ballistic missile capabilities that could
			 threaten United States and allied interests..
				(14)General Michael
			 Maples, Director of the Defense Intelligence Agency stated before the Senate
			 Armed Services Committee in March 2009, Iran’s February 3, 2009, launch
			 of the Safir space launch vehicle shows progress in mastering technology needed
			 to produce ICBMs..
				(15)On May 19, 2009,
			 the Government of Iran test-fired a new two-stage, medium-range, solid fuel,
			 surface-to-surface missile, claiming it can span the entire nation of Israel
			 and United States forces deployed in the Persian Gulf Region.
				(c)Iran’s nuclear
			 programCongress finds the
			 following:
				(1)An Iranian
			 Government armed with nuclear weapons would be significantly destabilizing to
			 the Middle East region, placing United Sates interests at grave risk, and
			 inspiring regional proliferation to counter-balance an Iranian nuclear-strike
			 capability.
				(2)An Iranian
			 Government equipped with nuclear weapons could have a far greater ability to
			 quash domestic dissent with little fear of national intervention, hereby
			 dimming prospects for internal democratic transformation within Iran.
				(3)The Government of
			 Iran is actively developing the means to indigenously produce enriched uranium,
			 a necessary element to develop a nuclear weapons capability, and has resisted
			 international calls for transparency and accountability measures that would
			 build confidence in the proclaimed peaceful intent of Iran’s nuclear
			 program.
				(4)On February 5,
			 2008, the Director of National Intelligence testified before the Select
			 Committee on Intelligence of the Senate that Declared uranium enrichment
			 efforts, which will enable the production of fissile material, continue. This
			 is the most difficult challenge in nuclear production. Iran’s efforts to
			 perfect ballistic missiles that can reach North Africa and Europe also
			 continue..
				(5)In March 2009
			 Secretary of State Hillary Clinton, in referring to United States allies, the
			 Czech Republic and Poland, said They recognize there is a real potential
			 future threat, that missiles not only with a nuclear warhead, but with a
			 conventional warhead or some other chemical or biological weapon could very
			 well be in the hands of a regime like Iran’s, which we know will use whatever
			 advantage they have to intimidate as far as they think their voice can
			 reach..
				(6)On April 6, 2009,
			 the President Barack Obama stated, The peace of the region will also be
			 advanced if Iran forgoes any nuclear weapons ambitions..
				(7)According to
			 Israeli Defense estimates, Tehran is believed to currently have an arsenal of
			 100–200 long-range Shahab missiles that have a range of up to 2,000 kilometers
			 and carry up to one-ton warheads.
				(8)According to
			 Israeli Defense estimates, it is the Government of Iran’s plan to obtain 500
			 missile launchers and over 1,000 missiles with a range of 2,500 km by
			 2015.
				(9)On May 18, 2009,
			 the President Barack Obama claimed, the Islamic Republic’s obtaining a
			 nuclear weapon would be not only a threat to Israel and the United States, but
			 profoundly destabilizing to the international community in
			 general.
				(10)On May 18, 2009,
			 while meeting with the President Barack Obama, Israeli Prime Minister Benyamin
			 Netanyahu said, [A nuclear Iran] could give the nuclear umbrella to
			 terrorists or worse, it could actually give nuclear weapons to terrorists I
			 believe it would put all of us in great peril. Iran’s obtaining nuclear
			 weapons would be an existential threat not only to Israel but the rest of the
			 world.
				(11)According to the
			 IAEA, Iran has installed 2 or 3 types of next-generation centrifuges at Natanz
			 FEP, including IR–2 and the IR–3.
				(12)On March 17,
			 2009, British Prime Minister Gordon Brown states, [L]et me be equally
			 clear that Iran’s current nuclear program is unacceptable. Iran has concealed
			 nuclear activities, refused to cooperate with the IAEA, and flouted United
			 Nations Security Council Resolutions. Its refusal to play by the rules leads us
			 to view its nuclear program as a critical proliferation threat. Iran therefore
			 faces a clear choice—continue in this way and face further and tougher
			 sanctions, or change to a United Nations overseen civil nuclear energy program
			 that will bring the greatest benefits to its citizens..
				(13)An International
			 Atomic Energy Agency (IAEA) report released on June 5, 2009, confirmed that the
			 number of centrifuges enriching uranium at the Natanz Fuel Enrichment Plant
			 (FEP) has increased to 4,920 (up from 3,936) with an additional 2,132 installed
			 and operating under vacuum. This brings the total number of centrifuges either
			 enriching uranium or installed and ready to begin enrichment to 7,052.
				(14)On July 8, 2009,
			 Chairman of the Joint Chief of Staff, Admiral Michael Mullen stated, the
			 window is closing for preventing Iran from acquiring a nuclear
			 weapon. He continues saying, Iran is very focused on developing this
			 capability and the clock is ticking and that’s why I’m as concerned as I
			 am..
				(15)On September 25,
			 2009, it was announced that Iran possessed a covert uranium enrichment facility
			 along a road leading to the city of Qom.
				(16)On September 30,
			 2009, Iran’s nuclear chief Ali Akbar Salehi said, The [Qom] facility was
			 built inside a mountain next to a military compound of the Revolutionary Guard,
			 and is equipped with air defense systems.. He openly expressed this
			 will ensure continuity of its nuclear activities in case of an attack.
				(17)British Prime
			 Minister Gordon Brown commented on the Iranian nuclear facility at Qom saying,
			 this is clear evidence of Iran’s serial deception. The size and
			 configuration of this facility is inconsistent with a peaceful programme. Iran
			 is breaking rules that all nations must follow—endangering the nonproliferation
			 regime, denying its people access to the opportunity they deserve, and
			 threatening the stability and security of the region and the
			 world..
				(18)Prime Minister
			 Netanyahu called Iran the major terrorist-sponsoring state of our
			 time. He says, that Tehran could give those nuclear weapons to
			 terrorists or give them a nuclear umbrella that would bring terrorism beyond
			 our wildest dreams.
				(19)In September
			 2009, it was reported Iran is helping to detect uranium deposits in Venezuela.
			 Iran’s Mining Minister Rodolfo Sanz said Iran has been assisting
			 Venezuela with geophysical survey flights and geochemical analysis of the
			 deposits, and that evaluations indicate the existence of uranium in western
			 parts of the country and in Santa Elena de Uairen. Sanz told reporters
			 of this discovery, We could have important reserves of
			 uranium..
				(20)Department of
			 State spokesman Ian Kelly said recently that United States officials also have
			 concerns about a possible transfer of nuclear materials between
			 Iran and Venezuela.
				(d)U.S. threat of
			 electromagnetic pulse (EMP) attackCongress finds the
			 following:
				(1)According to the
			 EMP Commission, a single nuclear weapon exploded at high altitude above the
			 United States will produce an electromagnetic pulse (EMP).
				(2)According to the
			 EMP Commission, an EMP attack would disrupt electrical power necessary to
			 support other critical infrastructures, including supply and distribution of
			 water, food, fuel, communications, transport, financial transactions, emergency
			 services, government services, and all other infrastructures supporting the
			 national economy and welfare. If significant parts of the electrical power
			 infrastructure are lost for any substantial period of time, the Commission
			 believes that the consequences are likely to be catastrophic, and many people
			 may ultimately die for lack of the basic elements necessary to sustain life in
			 dense urban and suburban communities.
				(3)The EMP Commission
			 stated in its report that certain types of relatively low-yield nuclear weapons
			 can be employed to generate potentially catastrophic EMP effects over wide
			 geographic areas, and designs for variants of such weapons may have been
			 illicitly trafficked for a quarter-century.
				(4)According to the
			 EMP Commission, China and Russia have considered limited nuclear attack options
			 that, unlike their Cold War plans, employ EMP as the primary or sole means of
			 attack.
				(5)The EMP Commission
			 recognizes a determined adversary can achieve an EMP attack capability without
			 having a high level of sophistication.
				(6)Having already
			 conducted tests from sea-based platforms, detonating warheads at the highest
			 point of the missile trajectory, Iran is exploring a workable research program
			 to deliver an EMP attack against its enemies.
				(e)Iranian
			 dependence on petroleum importsCongress finds the
			 following:
				(1)Iran is OPEC’s
			 largest oil producer after Saudi Arabia with a refining capacity of some 1.5
			 million barrels per day but still has to import around one-third of its
			 gasoline to meet domestic demand.
				(2)Iran imports
			 around 140,000 barrels per day of gasoline, most of which is shipped in 30,000-
			 to 35,000-ton cargoes to the Mideast Gulf port of Bandar Abbas.
				(3)An interruption or
			 significant limiting of the supply of gasoline to Iran would considerably
			 impact the Iranian economy.
				(4)An international
			 restriction of gasoline exports to Iran would significantly bolster current
			 diplomatic initiatives.
				(5)On June 4, 2008,
			 then-Senator Barack Obama said, we should work with Europe, Japan, and
			 the Gulf states to find every avenue outside the United Nations to isolate the
			 Iranian regime—from cutting off loan guarantees and expanding financial
			 sanctions to banning the export of refined petroleum to Iran..
				(6)On October 7,
			 2008, then-Senator Barack Obama said, Iran right now imports gasoline …
			 if we can prevent them from importing the gasoline that they need … that starts
			 changing their cost-benefit analysis. That starts putting the squeeze on
			 them..
				(f)Violation of
			 human rightsCongress finds the following:
				(1)Reports indicate
			 the Government of Iran directed Iranian children to clear the minefields during
			 the Iran-Iraq war, resulting in their deaths.
				(2)The Department of
			 State’s International Religious Freedom Report of 2008 concluded that there was
			 a continued deterioration of the Government of Iran’s extremely poor status
			 regarding respect for religious freedom, and every year since 1999 the
			 Department of State has designated Iran a country of particular
			 concern under the International Religious Freedom Act of 1998 for its
			 violations of religious freedom.
				(3)The Department of
			 State’s Human Rights Report of 2008 concluded the Government of Iran’s poor
			 human rights record worsened, and it continued to commit numerous serious
			 abuses.
				(4)The Government of
			 Iran severely limits citizens’ right to modify their government peacefully
			 through free and fair elections.
				(5)The Government of
			 Iran carries out summary executions, including executions of minors, following
			 trials that lack due process.
				(6)Many arrests in
			 Iran are carried out by plain-clothed officials who fail to identify themselves
			 and who do not produce an official arrest warrant or state a reason for the
			 arrest.
				(7)On December 18,
			 2008, for the sixth consecutive year, the United Nations General Assembly
			 adopted a resolution on Iran expressing deep concern at ongoing
			 systematic violations of human rights.
				(8)The Government of
			 Iran systemically suppresses the freedoms of expression and the press, and
			 severely limits the freedom of assembly of its own citizens.
				(9)The Government of
			 Iran takes away the rights of women in Iran, including their right to the
			 freedoms of movement, association, thought, conscience, and religion, as well
			 as freedom from coercion in matters or belief.
				(10)Iranian President
			 Mahmoud Ahmadinejad’s denials of the Holocaust and statements calling for
			 Israel to be wiped off the map have created a climate of fear
			 among Iran’s Jewish community.
				(11)The Government of
			 Iran continues to abuse and torture detainees and prisoners, including carrying
			 out severe punishments such as amputations and floggings.
				(12)On February 9, 2009, Malcolm Smart,
			 Director of Amnesty International’s Middle East and North Africa programme
			 said, Thirty years on, some of the worst abuses of the Shah’s
			 time—torture, executions and the suppression of legitimate dissent—are still
			 being replicated in Iran, despite the efforts of the country’s growing and
			 valiant community of human rights defenders..
				(13)Christians, in
			 particular Evangelicals and other Protestants, in Iran continue to be subject
			 to harassment, arrests, close surveillance, and imprisonment, and many converts
			 from Islam to Christianity have fled the country for fear of
			 persecution.
				(14)According to
			 Amnesty International, people in Iran are still enduring a catalogue of human
			 rights abuses, 30 years after the Islamic Revolution.
				3.Statement of
			 policy
			(a)In
			 generalIt shall be policy of the United States to seek
			 normalization of relations with Iran once the following conditions are
			 satisfied:
				(1)The Government of
			 Iran denounces the use of terrorism as a means to further political
			 ends.
				(2)The Government of
			 Iran turns over to the United States Al Qaeda members known by the Government
			 of Iran to be living in Iran.
				(3)The Government of
			 Iran stops providing material support to groups designated as terrorist
			 organizations under United States law.
				(4)The Government of
			 Iran ceases support for the wounding and killing of United States and coalition
			 forces in Iraq and Afghanistan.
				(5)The Government of
			 Iran dismantles its chemical, biological, radiological, and nuclear weapons
			 programs and commits to combating the proliferation of such weapons.
				(6)The Government of
			 Iran ceases the development and testing of long range ballistic
			 missiles.
				(7)The Government of
			 Iran respects the boundaries, sovereignty, and right to exist of its neighbors,
			 including the State of Israel, and contributes positively toward the
			 Israeli-Palestinian peace process.
				(8)The Government of
			 Iran upholds and defends the human rights and civil liberties of its
			 citizens.
				(b)Policy on
			 international engagementThe
			 United States shall take the following actions:
				(1)The United States
			 shall cooperate with allies to employ all instruments of national power to
			 prevent the successful development or deployment of a nuclear weapons
			 capability by the Government of Iran.
				(2)The United States
			 may not compromise elements of national missile defense systems, or offensive
			 strategic weapons in exchange for Russia putting pressure on Iran.
				(3)The United States
			 shall cooperate with allies to expeditiously deploy a missile defense system
			 that is capable of intercepting Iranian short, medium, and long-range missiles
			 aimed at the United States or North Atlantic Treaty Organization (NATO)
			 allies.
				(4)The United States
			 shall support the right of Israel to protect itself and shall remain committed
			 to the defense of Israel, including support of the development of a national
			 missile defense shield for Israel to defeat missile and rocket attack.
				4.Amendments to the
			 Iran Sanctions Act of 1996 and related provisions
			(a)Explanation of
			 sanctions to refined petroleumSection 4 of the Iran Sanctions Act of 1996
			 (50 U.S.C. 1701 note) is amended by adding at the end the following new
			 subsection:
				
					(g)United States
				policy toward IranIt shall be the policy of the United States to
				encourage foreign governments to—
						(1)direct state-owned
				entities to cease all investment in Iran’s energy sector and all exports of
				refined petroleum resources to Iran; and
						(2)persuade, and,
				where possible, require private entities based in their territories to cease
				all investment in Iran’s energy sector and all exports of refined petroleum
				resources to
				Iran.
						.
			(b)Sanctions with
			 respect to the development of petroleum resources of Iran and export of refined
			 petroleum resources to IranSection 5(a) of the Iran Sanctions Act of
			 1996 (50 U.S.C. 1701 note) is amended to read as follows:
				
					(a)Sanctions with
				respect to the development of petroleum resources of IranExcept as provided in subsection (f), the
				President shall impose 2 or more of the sanctions described in paragraphs (1)
				through (6) of section 6 if the President determines that a person has, with
				actual knowledge, on or after the date of the enactment of this subsection,
				made an investment of $20,000,000 or more (or any combination of investments of
				at least $5,000,000 each, which in the aggregate equals or exceeds $20,000,000
				in any 12-month period), that directly and significantly contributed to the
				enhancement of Iran’s ability to develop petroleum resources of
				Iran.
					.
			(c)Mandatory
			 sanctions with respect to development of weapons of mass destruction or other
			 military capabilitiesSection
			 5(b) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read
			 as follows:
				
					(b)Mandatory
				sanctions with respect to development of weapons of mass destruction or other
				military capabilitiesThe
				President shall impose two or more of the sanctions described in paragraphs (1)
				through (6) of section 6 if the President determines that a person has, on or
				after the date of the enactment of the subsection, provided Iran with refined
				petroleum resources, engaged in an activity, including production, brokerage,
				insurance, and tanker delivery services, that could contribute to Iran’s
				ability to import refined petroleum resources, or exported, transferred, or
				otherwise provided to Iran any goods, services, technology, or other items
				knowing that the provision of such goods, services, technology, or other items
				would contribute materially to the ability of Iran to—
						(1)acquire or develop chemical, biological, or
				nuclear weapons or related technologies; or
						(2)acquire or develop destabilizing numbers
				and types of advanced conventional
				weapons.
						.
			(d)Sanctions with
			 respect to importation or exportation of certain goods or
			 servicesSection 5 of the Iran Sanctions Act of 1996 (50 U.S.C.
			 1701 note) is amended—
				(1)by redesignating
			 subsections (c) through (f) as subsections (d) through (g),
			 respectively;
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Sanctions with
				respect to importation or exportation of certain goods or
				servicesExcept as provided
				in subsection (g), the President shall impose 2 or more of the sanctions
				described in paragraphs (1) through (6) of section 6 if the President
				determines that a person has, on or after the date of the enactment of this
				subsection—
							(1)imported, or
				financed such importation of, any goods or services of Iranian origin, other
				than Iranian-origin publications and materials imported for news publications
				or news broadcast dissemination; or
							(2)exported to Iran,
				the Government of Iran, or to any entity owned or controlled by the Government
				of Iran, or finances such exportation of, any goods or technology, other than
				goods for humanitarian
				purposes.
							;
				(3)in subsection (a),
			 by striking subsection (f) and inserting subsection
			 (g);
				(4)in subsection (d), as redesignated by
			 paragraph (1) of this subsection—
					(A)in the matter
			 preceding paragraph (1), by striking subsections (a) and (b) and
			 inserting subsections (a), (b), and (c); and
					(B)in paragraph (1), by striking
			 subsection (a) or (b) and inserting subsection (a), (b),
			 or (c); and
					(5)in subsection (g), as redesignated by
			 paragraph (1) of this subsection—
					(A)in the matter
			 preceding paragraph (1), by striking subsection (a) or (b) and
			 inserting subsection (a), (b), or (c); and
					(B)by adding at the
			 end the following new sentence:
						
							The
				exceptions specified in this subsection shall not apply to the Iranian state
				broadcasting system, including Islamic Republic of Iran Broadcasting
				(IRIB)..
					(e)Additional
			 sanctionsSection 6(6) of the
			 Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
				(1)by striking
			 The President; and inserting the following new
			 subparagraph:
					
						(A)In
				generalThe
				President
						;
				and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(B)Foreign
				exchangeThe President shall, under such regulations as the
				President may prescribe, prohibit any transactions in foreign exchange by the
				sanctioned person.
						(C)Banking
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any transfers of credit or payments between,
				by, through, or to any financial institution, to the extent that such transfers
				or payments involve any interest of the sanctioned person.
						(D)Property
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any acquisition, holding, withholding, use,
				transfer, withdrawal, transportation, importation, or exportation of, dealing
				in, or exercising any right, power, or privilege with respect to, or
				transactions involving, any property in which the sanctioned person has any
				interest by any person, or with respect to any property, subject to the
				jurisdiction of the United
				States.
						.
				(f)WaiverSection 9(c) of the Iran Sanctions Act of
			 1996 (50 U.S.C. 1701 note) is amended by adding at the end the following new
			 paragraph:
				
					(4)Oversight
				hearingsIf the President
				exercises the waiver authority under this subsection, Congress shall, not later
				than 30 days after receipt of the report under paragraph (1), conduct oversight
				hearings with respect to the exercise of such waiver
				authority.
					.
			(g)Certain biannual
			 reportsSection 10 of the
			 Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by adding at the
			 end the following new subsections:
				
					(d)Biannual reports
				on refined petroleum exports to IranNot later than six months after the date of
				the enactment of this subsection and every six months thereafter, the President
				shall transmit to the appropriate congressional committees a report describing,
				with respect to the preceding six-month period—
						(1)any person that
				has provided Iran with refined petroleum resources, and the petroleum resources
				so provided;
						(2)any activity,
				including production, brokerage, insurance, and tanker delivery services,
				engaged in that could contribute to Iran’s ability to import refined petroleum
				resources;
						(3)any person that
				has provided Iran with goods, services, or technology for refining petroleum,
				and the goods, services, or technology so provided; and
						(4)steps taken by the
				President to carry out the policy set forth in section 4(g).
						(e)Biannual reports
				on political leadership and other individual and business
				interestsNot later than six months after the date of the
				enactment of this subsection and every six months thereafter, the Secretary of
				the Treasury shall submit to the appropriate congressional committees a report
				that—
						(1)lists the top
				political leadership of Iran, the individuals and corporate entities supporting
				such political leadership, and the foreign trading partners of such individuals
				and corporate entities; and
						(2)establishes a list
				of key individuals and commercial entities associated with the Islamic
				Revolution Guards Corps (IRGC) and the foreign trading partners of the
				IRGC.
						.
			5.Development of
			 military options for preventing Iran from developing or deploying a nuclear
			 weapons capability
			(a)Declaration of
			 policyCongress declares that
			 the United States is wholly capable, willing, and ready to use military force
			 to prevent Iran from obtaining or developing a nuclear weapons
			 capability.
			(b)DevelopmentAs
			 part of a United States policy that uses all instruments of national power to
			 prevent the Government of Iran from successfully developing nuclear weapons and
			 the means to hold United States interests at risk with those weapons, the
			 Secretary of Defense shall develop and maintain viable military options to
			 prevent the successful development or deployment of a nuclear weapons
			 capability by the Government of Iran.
			(c)ReportNot
			 later than six months after the enactment of this Act and annually thereafter,
			 the Secretary of Defense shall submit to the Committee on Armed Services of the
			 House of Representatives and the Committee on Armed Services of the Senate a
			 report describing the following regarding military options toward the
			 Government of Iran:
				(1)An update on
			 Iranian nuclear and ballistic missile threat to include all ballistic missile
			 testing conducted, the status of Iran’s ability to produce or acquire fissile
			 material, and nuclear stockpile changes in the previous one-year period.
				(2)An outline of
			 Department of Defense military options toward the Government of Iran to counter
			 a nuclear ballistic missile threat.
				(3)A
			 readiness update on the status of forces used in the various military
			 options.
				
